In a proceeding instituted in the Domestic Relations Court of the City of New York (Family Court), County of Bings, by the petitioner, to obtain an order of support directed against her husband, the responden o below, such an order was duly made and entered directing the husband to pay into that court the sum of thirteen dollars and eighty-five cents “ Semi-monthly, each and every Semi-month ” beginning on May 1, 1939, for the support of the dependent named in the petition, until further order of the court, and containing other provisions. From that order the husband appeals. Order unanimously affirmed. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.